Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 1 of 13




                                             MJ19-163
                Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 2 of 13



 1 STATE OF WASHINGTON                   )
                                         )      ss
 2
     COUNTY OF KING                      )
 3
 4                                            AFFIDAVIT
 5         I, Katelyn R. Mitchell, being first duly sworn on oath, depose and say:
 6                                           BACKGROUND
 7         1.       I am a United States Postal Inspector, assigned to investigate the unlawful
 8 transportation of contraband, including Title 21 controlled substances, through the United
 9 States Mail. I have been employed as a Postal Inspector since April 2016 and am
10 currently assigned to Seattle Division Headquarters, located in Seattle, Washington. As
11 part of my duties, I investigate the use of the United States Postal Service (USPS) to
12 illegally mail and receive controlled substances, the proceeds of drug trafficking, and
13 instrumentalities associated with drug trafficking, in violation of Title 21, United States
14 Code, Sections 841(a)(1) (distribution and possession with intent to distribute controlled
15 substances), and 843(b) (unlawful use of a communication facility, including USPS, to
16 facilitate the distribution of controlled substances). I have completed United States
17 Postal Inspection Service (USPIS) Basic Inspector Training in Potomac, Maryland and
18 received specialized training in the investigation of controlled substances in the United
19 States mails. I have also received training on the identification of controlled substances,
20 interdiction of controlled substances and proceeds thereof.
21         2.       The information contained in this affidavit is based upon knowledge I
22 gained from my investigation, my personal observations, my training and experience, and
23 investigation by other Inspectors, agents, and officers. Because the purpose of this
24 affidavit is limited to setting forth probable cause to search the subject parcel, I have not
25 set forth every fact of which I am aware pertaining to the investigation. This search
26 warrant application is presented electronically pursuant to Local Criminal Rule CrR
27 41(d)(3).
28

     AFFIDAVIT OF KATELYN R. MITCHELL – 1                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO# 2019R00298 [COLLIER to NGUYEN]
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 3 of 13



 1         3.       From my training and experience, I am aware that USPS is often used to
 2 transport controlled substances and/or the proceeds from the sales of controlled
 3 substances throughout the United States. I have learned and observed that sometimes
 4 drug traffickers put controlled substances and proceeds in the same package. I also know
 5 that drug traffickers prefer mail/delivery service such as Express and Priority Mail
 6 because of the reliability of this service and the ability to track the article’s progress to
 7 the intended delivery point. When a drug trafficker learns that a mailed article has not
 8 arrived as scheduled, he/she becomes suspicious of any delayed attempt to deliver the
 9 item.
10         4.       In addition, I am aware that the USPS Express and Priority Mail services
11 were custom-designed to fit the needs of businesses by providing overnight delivery for
12 time-sensitive materials. Business mailings often contain typewritten labels, are in flat
13 cardboard mailers, and usually weigh less than eight (8) ounces. Businesses often use
14 corporate charge accounts and/or print their account number on the Express and Priority
15 Mail label in order to expedite transactions with USPS.
16         5.       Based on my training and experience concerning the use of Express and
17 Priority Mail for the transportation of controlled substances and/or the proceeds from the
18 sales of controlled substances, I am aware these packages usually contain some or all of
19 the following characteristics (which are different than characteristics of packages being
20 sent by legitimate businesses):
21                  a.    Unlike typical Express and Priority Mail business mailings which
                          usually have typed labels, packages containing controlled substances
22
                          and/or proceeds often have handwritten address information. In
23                        addition, the address information often contains misspelled words or
                          incomplete/incorrect addresses. This is done in an effort to help
24
                          conceal the identities of the individuals involved.
25
                    b.    The handwritten label on Express and Priority Mail packages
26
                          containing controlled substances and/or proceeds often does not
27                        contain a business account number and/or credit card number. This
                          is an indication that the sender likely paid cash. A credit card or
28

     AFFIDAVIT OF KATELYN R. MITCHELL – 2                                      UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO# 2019R00298 [COLLIER to NGUYEN]
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                 Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 4 of 13



1                           business account number would more likely enable law enforcement
                            officers to connect the package to identifiable individuals.
2
3                    c.     Express and Priority Mail packages containing controlled substances
                            and/or proceeds often stand out from typical business mailings as
4
                            they do not bear any advertising on the mailing container/box, and
5                           are usually being mailed from one individual to another.
6
                     d.     The sender and/or recipient addresses on Express and Priority Mail
7                           packages containing controlled substances and/or proceeds often are
                            either fictitious or persons not known to postal personnel familiar
8
                            with the addresses listed.
9
                     e.     The zip codes for the sender addresses on Express and Priority Mail
10
                            packages containing controlled substances and/or proceeds often is
11                          different from the zip codes of the post offices from where the
                            parcels were mailed.
12
13                   f.     Express and Priority Mail packages containing controlled substances
                            and/or proceeds are often heavily taped with tape on the seams of the
14
                            parcel in an effort to conceal scent.
15
                     g.     Express and Priority Mail packages containing controlled substances
16
                            and/or proceeds often include a waiver of signature.
17
            6.       Inspectors who encounter a package with any or all of the above
18
     characteristics often further scrutinize the package by, among other tactics, conducting
19
     address verifications and using a trained narcotic-detecting canine.
20
                                     ITEM TO BE SEARCHED
21
            7.       As set forth in Attachment A, this affidavit is made in support of an
22
     application for a search warrant for one USPS Express Mail parcel, hereinafter referred to
23
     as “SUBJECT PARCEL.” This parcel is believed to contain controlled substances or
24
     proceeds from the sale of controlled substances. The SUBJECT PARCEL is an Express
25
     Mail parcel addressed to “Rich Nguyen, 16516 Twin Lake Ave. #K102, Marysville, WA
26
     98271,” with a return address of “LaJohnta Collier, 2605 Maple St., Texarkana, TX
27
     75501.” The SUBJECT PARCEL measures approximately 10” x 6” x 16” with a weight
28

      AFFIDAVIT OF KATELYN R. MITCHELL – 3                                     UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      USAO# 2019R00298 [COLLIER to NGUYEN]
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 5 of 13



 1 of approximately 3 pounds, 13 ounces. The SUBJECT PARCEL is postmarked April 17,
 2 2019, from Texarkana, TX 75501, and carries $58.80 in postage. The tracking number
 3 assigned to the SUBJECT PARCEL is EE453900302US.
 4         8.       The SUBJECT PARCEL is currently in the custody of the U.S. Postal
 5 Inspection Service Office located at 10700 27th Ave. S., Seattle, WA 98178.
 6                                   ITEMS TO BE SEIZED
 7         9.       The application requests that law enforcement officers and agents be
 8 authorized to seize the following from the SUBJECT PARCEL, which constitute the
 9 fruits, instrumentalities, and evidence of mailing and distribution of controlled substances
10 in violation of Title 21, United States Code, Sections 841(a)(1) (distribution and
11 possession with intent to distribute controlled substances) and 843(b) (unlawful use of a
12 communication facility, including the U.S. mails, to facilitate the distribution of
13 controlled substances):
14                  a.    Controlled substances, including, but not limited to, cocaine, heroin,
                          marijuana and methamphetamine;
15
16                  b.    Monetary instruments, including but not limited to, currency, money
                          orders, bank checks, or gift cards;
17
18                  c.    Controlled substance-related paraphernalia;

19                  d.    Documentary evidence relating to the purchase, sale, and/or
                          distribution of controlled substances;
20
21                  e.    Notes, letters and other items which communicate information
                          identifying the sender and/or recipient or pertaining to the contents
22                        of the mailing; and
23
                    f.    Fingerprints and/or handwriting, to identify who handled and/or
24                        mailed the package.
25
26
27
28

     AFFIDAVIT OF KATELYN R. MITCHELL – 4                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO# 2019R00298 [COLLIER to NGUYEN]
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 6 of 13



 1                                   THE INVESTIGATION
 2         10.    On April 18, 2019, U.S. Postal Inspectors were performing an Express Mail
 3 interdiction at the United States Postal Service mail facility located at Seattle Processing
 4 and Distribution Center (P&DC), 10700 27th Ave. S., Seattle, Washington. The emphasis
 5 for the interdiction was targeting inbound Express and/or Priority Mail parcels and
 6 envelopes possibly containing narcotics and/or monetary proceeds derived from illegal
 7 drug trafficking activity.
 8         The SUBJECT PARCEL was initially identified as a suspicious parcel due to the
 9 fact that the parcel is heavily taped at the seams and the signature requirement upon
10 delivery has been waived. I know through my training and experience that it is common
11 for individuals engaged in narcotics trafficking to avoid contact with postal employees
12 and providing identifying information in an effort to evade law enforcement detection
13 and mask their true identities. On April 18, 2019 the SUBJECT PARCEL was removed
14 from the mail stream in Seattle, WA for further inspection.
15         11.    Using USPS and law enforcement databases, I researched the sender name
16 and address listed on the SUBJECT PARCEL. I learned that the address “2605 Maple St.,
17 Texarkana, TX” is a true and deliverable address and that an individual by the name of
18 “LaJhonta Collier” is associated with the address.
19         12.    Using USPS and law enforcement databases, I also researched the recipient
20 address. I learned that the address “16516 Twin Lake Ave. #K102, Marysville, WA
21 98271” is a true and deliverable address; however, no individual by the name of “Rich
22 Nguyen” is associated with the address. Further, open source research indicates that
23 “16516 Twin Lake Ave. #K102, Marysville, WA 98271” is the business address for
24 Lakewood Nail & Spa, LLC. I know through my training and experience that it is
25 common for individual engaged in narcotics trafficking to address narcotics and/or
26 narcotics proceeds to businesses or alternate locations in an attempt to conceal their true
27 identity and residence and evade law enforcement detection.
28

     AFFIDAVIT OF KATELYN R. MITCHELL – 5                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO# 2019R00298 [COLLIER to NGUYEN]
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 7 of 13



 1         13.    Based upon this information, on April 18, 2019, inspectors requested the
 2 assistance of Tukwila PD Detective James Sturgill and his canine partner “Apollo.”
 3 Postal Inspectors concealed the SUBJECT PARCEL in an open warehouse free of the
 4 odor of narcotics. At approximately 9:01 AM, Detective Sturgill and canine Apollo began
 5 to search the warehouse in a systematic manner. At approximately 9:01 AM, Detective
 6 Sturgill observed an immediate change of behavior when Apollo approached the
 7 concealed SUBJECT PARCEL. Apollo stopped, took a deep breath and performed “sit”
 8 indicating the positive odor of narcotics emitting from the parcel. Detective Sturgill and
 9 canine Apollo’s training and qualifications is attached to this affidavit and incorporated
10 herein by reference. The SUBJECT PARCEL was referred to me for further investigation
11 and search warrant preparation and is currently stored at the U.S. Postal Inspection
12 Service office located at 10700 27th Ave S., Seattle, WA 98168.
13 //
14 //
15 //
16
17
18
19
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF KATELYN R. MITCHELL – 6                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2019R00298 [COLLIER to NGUYEN]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 8 of 13




                          22nd
            Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 9 of 13



1                                    ATTACHMENT A
                                     Parcel to be searched
2
3         One Express Mail parcel addressed to “Rich Nguyen, 16516 Twin Lake Ave.
4 #K102, Marysville, WA 98271,” with a return address of “LaJohnta Collier, 2605 Maple
5 St., Texarkana, TX 75501.” The SUBJECT PARCEL measures approximately 10” x 6”
6 x 16” with a weight of approximately 3 pounds, 13 ounces. The SUBJECT PARCEL is
7 postmarked April 17, 2019, from Texarkana, TX 75501, and carries $58.80 in postage.
8 The tracking number assigned to the SUBJECT PARCEL is EE453900302US.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A – 1                                                UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO# 2019R00298 [COLLIER to NGUYEN]
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
             Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 10 of 13



1                                       ATTACHMENT B
                                         Items to be seized
2
3
           The following items that constitute evidence, instrumentalities, or fruits of
4
     violations of Title 21, United States Code, Section(s) 841(a)(1) and 843(b):
5
                  a.     Controlled substances, including, but not limited to, cocaine, heroin,
6                        marijuana and methamphetamine;
7
                  b.     Monetary instruments, including but not limited to, currency, money
8                        orders, bank checks, or gift cards;
9
                  c.     Controlled substance-related paraphernalia;
10
                  d.     Documentary evidence relating to the purchase, sale, and/or
11
                         distribution of controlled substances;
12
                  e.     Notes, letters and other items which communicate information
13
                         identifying the sender and/or recipient or pertaining to the contents
14                       of the mailing; and
15
                  f.     Fingerprints and/or handwriting, to identify who handled and/or
16                       mailed the packages.
17
18
19
20
21
22
23
24
25
26
27
28
      ATTACHMENT B – 1                                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO# 2019R00298 [COLLIER to NGUYEN]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 11 of 13
Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 12 of 13
Case 2:19-mj-00163-BAT Document 1 Filed 04/22/19 Page 13 of 13
